Citation Nr: 1130446	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-42 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 (West 2002).

2.  Entitlement to VA death pension benefits.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

B.H.G., and Appellant, B.M.H., C.J.D., L.M.H., A.H.L., observing



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1944 to July 1946.  The Appellant is the Veteran's daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1969.  

2.  The Appellant was born on September [redacted], 1967.

3.  The Appellant's mother, the Veteran's spouse, died in 2000.


CONCLUSION OF LAW

The Appellant lacks standing to claim entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318; death pension benefits; and accrued benefits, and therefore, the claims are dismissed.  38 U.S.C.A. § 5109A (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable herein where resolution of each of the above captioned claims is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Preliminarily, the Appellant asserts that the above captioned claims are being submitted on behalf of her mother, the Veteran's spouse.  In essence, the Appellant contends that she and her siblings should each receive an equal portion of any benefit due to their mother at the time of the Veteran's death.  The evidence of record demonstrated that the Veteran's spouse died in 2000.  The Veteran's spouse's eligibility to claim entitlement to VA benefits is not transferable to her children.  Thus, upon the death of the Veteran's spouse, all eligibility to claim entitlement to benefits due her at the time of the Veteran's death was extinguished.  See generally 38 C.F.R. § 20.1302 (2010); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Further, even if there was a pending claim at the time of the Appellant's mother's death, the Appellant did not submit a request to be substituted as the claimant within one year of her mother's death.  As such, substitution of parties for the purposes of processing any pending claim at this point is not permitted.  38 U.S.C.A. § 5121A (West 2002).  Consequently, to the extent that the Appellant is claiming entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, death pension benefits, and accrued benefits on behalf of her mother, the claims must be dismissed as a matter law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A.  Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 and Death Pension Benefits

Dependency and Indemnity Compensation is defined as a monthly payment made by VA to a surviving spouse, a child, or parent because of a service-connected death occurring after December 31, 1956.  38 C.F.R. § 3.5 (2010).  

With respect to death pension benefits, VA shall pay to each child of a deceased veteran of a period of war who met certain service requirements a "death pension" at a specified annual rate, reduced by the amount of such child's annual income or, if such child is residing with a person who is legally responsible for such child' support, at an annual rate equal to the amount by which the appropriate annual rate provided under 38 U.S.C.A. § 1541(c) (West 2002) exceeds the sum of the annual income of such child and such person.  The appropriate annual rate under 38 U.S.C.A. § 1541(c) is determined in accordance with regulations VA prescribes.  See 38 U.S.C.A. § 1542 (West 2002).

As mentioned above, the Appellant is the Veteran's daughter; however, in order to be eligible as a claimant for Dependency of Indemnity Compensation and death pension benefits, the Appellant must first qualify as the Veteran's dependant "child," which is defined by the law and regulations that govern VA claims.

The term "child" is specifically defined for purposes of Title 38 of the United States Code.  38 C.F.R. § 3.57 (2010).  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, or have become permanently incapable of self-support before the age of 18; or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).

The Appellant was born on September [redacted], 1967.  At the time of the Veteran's death, the Appellant was 1 year old.  However, for purposes of determining eligibility to Dependency and Indemnity Compensation and death pension benefits, the Appellant's age at the time she filed her claims is used to determine her status as the Veteran's "child."  The Appellant filed the claim of entitlement to Dependency and Indemnity Compensation and death pension benefits in February 2008 when she was 40 years old.  Consequently, the Appellant was not the Veteran's dependant "child" for VA purposes.  Thus, the Appellant is not eligible for Dependency and Indemnity Compensation or death pension benefits and has no legal standing to bring claims of entitlement thereto.  As the law pertaining to eligibility for Dependency and Indemnity Compensation and death pension benefits is dispositive of these issues, the Board has no choice but to dismiss the Appellant's claims as a matter of law.  See Sabonis, 6 Vet. App. at 430.

B.  Accrued Benefits

Generally, under the provisions of 38 U.S.C.A. § 5121 (West 2002), accrued benefits consisting of up to two years of due but unpaid benefits to which a veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death, are payable to the living first person in the following list (in this order):  the veteran's spouse; the veteran's children; and the veteran's dependants.  38 U.S.C.A. 5121(a)(2)(B); 38 C.F.R. § 3.1000.  Further, the application for accrued benefits must be filed within 1 year after the date of the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits claim is derivative of the Veteran's claim).  Additionally, there is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, the evidence shows the Veteran died on August [redacted], 1969.  At the time of the Veteran's death, his spouse was living.  As such, she is the only person that was eligible to submit a claim of entitlement to accrued benefits.  38 U.S.C.A. § 5121(a)(2)(B); 38 C.F.R. § 3.1000.  The Appellant herein is the Veteran's daughter, not his spouse.  As such, the Appellant has no legal standing to claim entitlement to accrued benefits.  Even if the Appellant was deemed eligible, her claim for entitlement to accrued benefits was received more than 38 years after the Veteran's death.  Consequently, her claim was not timely filed.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Based on the above, the threshold legal criteria for establishing entitlement to accrued benefits have not been met.  As the law pertaining to eligibility for accrued benefits is dispositive of this issue, the Board has no choice but to dismiss the Appellant's claim as a matter of law.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see also Sabonis, 6 Vet. App. at 430.


ORDER

The Appellant's claims to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318; death pension benefits; and accrued benefits are dismissed.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


